The State of TexasAppellee




                        Fourth Court of Appeals
                              San Antonio, Texas
                                   February 5, 2014

                                 No. 04-13-00721-CR

                                 Donald KELLOGG,
                                      Appellant

                                          v.

                                 The STATE of Texas,
                                       Appellee

                From the County Court at Law No. 2, Bexar County, Texas
                                Trial Court No. 427645
                         Honorable Jason Wolff, Judge Presiding


                                    ORDER

       Appellant’s second motion for extension of time to file his brief is GRANTED.
Appellant’s brief is due on March 5, 2014. No further extensions will be granted.



                                               _________________________________
                                               Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of February, 2014.



                                               ___________________________________
                                               Keith E. Hottle
                                               Clerk of Court